Citation Nr: 1716995	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-44 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left foot disabilities, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1969 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2012 RO decision denied service connection for bilateral hearing loss and for tinnitus.  The January 2015 RO decision denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional left foot disabilities (listed as a left foot disability), claimed as due to VA treatment.  In March 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left foot disabilities, claimed as due to VA treatment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service.  

2.  The Veteran's tinnitus had its onset in service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he has bilateral hearing loss and tinnitus as a result of acoustic trauma while serving on the flight line as an aircraft mechanic.  The Veteran reports that he served as an aircraft sheet metal man and that he performed riveting and sheet metal work, as well as loading bombs, on airplanes with running engines.  He indicates that he was noted to have hearing loss during service and that he also suffered from ringing in the ears during service.  The Veteran essentially asserts that his bilateral hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran's service treatment records do not show a hearing loss disability in the right ear, but do show a hearing loss disability in the left ear on one occasion, as defined by 38 C.F.R. § 3.385.  Such records do not show complaints, findings, or diagnoses of tinnitus.  There is no specific evidence of hearing loss within the year after service as required for the presumption of service connection.  

On a medical history form at the time of an April 1969 pre-enlistment examination, the Veteran checked that he had ear, nose, or throat trouble; running ears; and hearing loss.  The reviewing examiner indicated that the Veteran had running ears, decreased hearing, and a history of infections, with none lately.  The objective April 1969 pre-enlistment examination includes a notation that the Veteran's ears were normal, and the audiological evaluation does not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

An April 1971 audiological evaluation report notes the Veteran had a hearing loss disability in the left ear, but not in the right ear, as defined by 38 C.F.R. § 3.385.  The examiner reported that the Veteran had noise exposure from structural repair and jet engines.  An April 1971 consultation report, on the same day, relates an impression of minimal noise induced hearing loss.  

On a medical history form at the time of a November 1972 separation examination, the Veteran checked that he did not have ear, nose, or throat trouble, or hearing loss.  The reviewing examiner did not refer to bilateral hearing loss or tinnitus.  The objective November 1972 separation examination report includes a notation that the Veteran's ears were normal, and the audiological evaluation does not show a hearing loss disability in either ear pursuant to 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, and with tinnitus.  

The Board notes that there are negative opinions of record as to the etiology of the Veteran's bilateral hearing loss and tinnitus, pursuant to a June 2012 VA audiological examination report, a June 2016 VA audiological examination report, and a June 2016 addendum to the June 2016 audiological examination report.  

The June 2012 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had difficulty hearing conversations, especially with background noise.  He also stated that he had difficulty tolerating his tinnitus, which he described as bothersome.  It was noted that the Veteran served in the Air Force from May 1969 to December 1972.  The Veteran indicated that he had military noise exposure from working on the flight light line and from riveting and sawing steel.  He indicated that he had occupational noise exposure from working around aircraft and that he wore hearing protection off and on.  He denied that he had any recreational noise exposure.  The Veteran also denied that he had ear surgery, ear disease, or any head or ear trauma.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the right ear; sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the left ear; and tinnitus.  The examiner indicated that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event during his military service.  The examiner reported that the Veteran's service treatment records contained an April 1969 audiological evaluation that reveals normal hearing acuity in the right ear and hearing loss at 4000 Hertz in the left ear.  The examiner stated that the service treatment records contained a November 1972 separation examination report with an audiological evaluation that reveals normal hearing acuity in the right ear and hearing loss at 4000 Hertz in the left ear.  The examiner maintained that a comparison of the audiological evaluations in April 1969 and November 1972 did not reveal a standard threshold shift in both ears. 

The examiner also indicated that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of his military noise exposure during service.  The examiner reported that a standard threshold shift may be viewed as evidence of noise exposure, which was a known cause of tinnitus.  The examiner stated that comparison of the service treatment records did not reveal a standard threshold shift in both ears at separation.  The examiner maintained that based on such evidence, the Veteran's tinnitus was less likely than not caused by, or a result of, military noise exposure.  

The June 2016 VA audiological examination report, which was performed by the same examiner that conducted the June 2012 VA examination, notes that the Veteran's claims file was reviewed.  The Veteran reported that he had difficulty hearing conversations, especially with background noise.  He also indicated that he had difficulty tolerating his tinnitus, which he described as bothersome.  The Veteran stated that he had excessive miliary noise exposure from the flight line as an aircraft mechanic.  He related that he had occupational noise exposure as an aircraft mechanic for thirty-plus years.  It was noted that the Veteran reported recreational noise exposure from a motorcycle.  As to a history of ear surgery, ear disease, or head or ear trauma, the Veteran reported that he suffered several concussions from playing sports.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz and in the frequency range of 6000 Hertz or higher frequencies, in the right ear; sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz and in the frequency range of 6000 Hertz or higher frequencies, in the left ear; and tinnitus.  The examiner indicated that the Veteran's hearing loss in the right ear was less likely than not caused by, or the result of, military noise exposure.  The examiner reported that an April 1969 audiological evaluation reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The examiner stated that an audiological evaluation, pursuant to a November 1972 separation examination, reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The examiner stated that a comparison of the April 1969 audiological evaluation and the November 1972 audiological evaluation did not reveal a threshold shift in both ears.  The examiner also referred to a medical treatise.  The examiner stated that with no standard threshold shift evidence in comparison to the entrance thresholds, there was no evidence on which to conclude that any hearing loss that the Veteran may presently have in either ear, was caused by, aggravated by, or the result of, military nose exposure.  The examiner stated that hearing loss did not exist prior to service in the Veteran's right ear.  

As to the Veteran's left ear, the examiner stated that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear.  The examiner also reported that the Veteran's left ear hearing loss existed prior to service, and that the pre-existing left ear hearing loss was not aggravated beyond the normal progression during his military service.  The examiner stated that an April 1969 audiological evaluation reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The examiner stated that an audiological evaluation, pursuant to a November 1972 separation examination, reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The examiner maintained that a comparison of the April 1969 and November 1972 audiological evaluations did not reveal a standard threshold shift in both ears.  The examiner referred to the same medical treatise noted above, and commented that with no threshold shift evident in comparison to the entrance thresholds, there was no evidence on which to conclude that any hearing loss that the Veteran may have in either ear, was caused by, aggravated by, or a result of, his military noise exposure.  

The examiner further indicated that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner reported that tinnitus was known to be consistent with hearing loss and/or a standard threshold shift which was indicative of a noise injury.  The examiner maintained that a comparison of the Veteran's service treatment records did not reveal a standard threshold shift in either ear at separation.  

In a June 2016 addendum to the June 2016 VA audiological examination report, the same examiner noted that an April 1971 audiological evaluation appeared to have not been addressed.  The examiner stated that the April 1971 audiological evaluation reveals hearing loss in both ears.  The examiner stated that the audiological evaluation in April 1969 reveals normal hearing acuity in the right ear and hearing loss in the left ear.  It was noted that the audiological evaluation, pursuant to the November 1972 separation examination report, reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The examiner stated that a comparison of the April 1969 audiological evaluation and the April 1971 audiological evaluation reveals a standard threshold shift in both ears, and that a comparison of the April 1969 audiological evaluation and the November 1972 audiological evaluation did not reveal a standard shift in both ears.  The examiner maintained that such suggested that the threshold shift revealed when comparing the April 1969 audiological evaluation and the April 1971 audiological evaluation was a temporary threshold shift as thresholds obtained in November 1972 were better than those obtained in April 1971.  

The examiner referred to a medical treatise and stated that given that the Veteran's hearing thresholds in both ears were within normal limits at the time of his separation examination, with no standard threshold shift evident in comparison to the entrance thresholds, there was no evidence on which to conclude that any hearing loss that the Veteran may presently have in either ear was caused by, aggravated by, or a result of, military noise exposure.  The examiner commented that based on such evidence, the Veteran's hearing loss in his right ear was less likely than not caused by, or a result of, his miliary noise exposure, and that his pre-existing hearing loss in his left ear was less likely than not aggravated beyond the normal progression during his military service.  

The Board observes that the examiner, pursuant to June 2012 VA audiological examination report and the June 2016 VA audiological examination report, with the June 2016 addendum, found that an April 1969 audiological evaluation, pursuant to an April 1969 pre-enlistment examination report, reveals normal hearing in Veteran's the right ear and hearing loss in his left ear.  The Board observes, however, that the April 1969 audiological evaluation does not actually show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The examiner also stated that the audiological evaluation, pursuant to the November 1972 separation examination report, reveals normal hearing acuity in the right ear and hearing loss in the left ear.  The Board notes, however, that the November 1972 audiological evaluation does not actually show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Further, the Board observes that the examiner, pursuant to the June 2016 VA audiological examination report, with the June 2016 addendum, provided opinions that the Veteran's pre-existing left ear hearing loss was not aggravated beyond the normal progression during his military service.  The Board observes, however, that the Veteran did not have pre-existing left ear hearing loss because he did not have a hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385 at the time of the audiological evaluation, pursuant to the April 1969 pre-enlistment examination report.  

The Board also observes that the examiner essentially concluded that with no threshold shift evident when comparing the April 1969 audiological evaluation and the November 1972 audiological evaluation, there was no evidence on which to conclude that any hearing loss that the Veteran may have in either ear was caused by, aggravated by, or a result of his military service.  The examiner referred to a medical treatise in support of such opinion.  The Board observes, however, that in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board notes that the examiner also indicated, in the June 2016 addendum, that the threshold shift pursuant to an April 1971 audiological evaluation was a temporary threshold shift as the thresholds obtained in November 1972 were better than those obtained in April 1971.  The examiner incorrectly indicated that the April 1971 audiological evaluation showed hearing loss in both ears.  Such report actually showed hearing loss in the left ear as defined by 38 C.F.R. § 3.385, but not in the right ear.  

Further, the examiner indicated that the Veteran's tinnitus was not related to military noise exposure because a comparison of the service treatment records did not show a standard threshold shift in both ears at separation.  The examiner also stated that a standard threshold shift may be viewed as evidence of noise exposure.  The Board observes that the evidence of record already indicates that the Veteran had noise exposure during service.  The Board also notes that the examiner did not specifically address the Veteran's reports of hearing loss and ringing in the ears during service and since service.  The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that all of the opinions provided by the examiner pursuant to the June 2012 VA audiological examination report, the June 2016 VA audiological examination report, and the June 2016 addendum, are not probative in this matter.  

The Board observes that the Veteran's service treatment records include a diagnosis of minimal noise induced hearing loss in April 1971 and an audiological evaluation, at that time, that shows a hearing loss disability in his left ear as defined by 38 C.F.R. § 3.385, and worsening of his hearing acuity in his right ear.  Additionally, the Board notes that the Veteran is competent to report hearing problems and ringing in the ears during service and since that time.  Moreover, the Board finds that the Veteran's reports of noise exposure during his period of service and hearing problems and tinnitus since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that had their onset during his period of service.  Service connection for bilateral hearing loss and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The remaining issue on appeal is of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left foot disabilities, claimed as due to VA treatment.  

The Veteran essentially contends that he has additional left foot disabilities as a result of VA treatment.  He specifically maintains that due to a lack of VA treatment and proper care, he has sustained permanent left foot disabilities.  He reports that his left foot problems began in 2012 and have yet to be resolved.  He indicates that his VA treatment was improper at the time of the initial left foot injury, that he was not treated on a timely basis, and that the delay caused additional left foot problems.  The Veteran further maintains that a procedure performed on his foot at a VA facility in 2015 was botched and that there were screws and other hardware placed in his foot which were faulty, and that he believes the VA facility is at fault for the subsequent residuals he has as a result of the surgery.  

The Veteran's service treatment records do not show treatment for any left foot disabilities.  Post-service VA treatment records show treatment for numerous left foot problems, including status post a fracture of the second metatarsal and Lisfranc's fracture of the left foot, nonunion, stable; Charcot foot, left; degenerative joint disease left first metatarsal, medial cuneiform joint; left ankle joint pain; plantar fasciitis, left; neuropathy of the left foot; extensor hallucis longus tendinitis, left; and tarsal tunnel syndrome, left, etc.  

A June 2016 VA foot conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that in approximately 2012, he developed foot pain.  He stated that he called a VA nurse line and was advised to call a primary care physician at a VA facility and that he was not able to see a primary care physician for another two months.  The Veteran indicated that he was seen by a nurse practitioner when his foot was black and blue.  He stated that a physician sent him for an x-ray, but that the x-ray was not preformed because he needed an appointment, which was made two months out.  

The Veteran indicated that he eventually went to a podiatrist at a VA facility and that a boot was placed on his foot and he was advised to return to the clinic in four to six weeks if his foot was not better.  He reported that he then went to a different VA podiatrist six weeks later, that a magnetic resonance imaging (MRI) study was ordered and completed at that time, and that his entire arch was "shattered."  The Veteran maintained that he was then sent to different VA facility for a second opinion and that a physician told him that if he could not fix the foot, it would have to amputate.  He reported that he was then sent to another VA facility for a third opinion, and that he underwent surgical reconstruction in September 2015, with removal of the screws in December 2015.  He stated that he was in a hard cast for a few months, and then a hard splint.  The Veteran indicated that he had constant pain in his left foot which he described as a seven out of ten, with flare-ups that were a ten out of ten.  He reported that he could not walk more than fifty yards and that he could not stand for longer than a minute.  

The diagnoses were Charcot's left foot; fracture of the second metatarsal, left foot; and nonunion fracture, second metatarsal of the left foot.  The examiner discussed the medical history in detail and reported a chronology of medical treatment from October 2012 to May 2016.  The examiner commented that the Veteran's left foot injury was less likely as not (less than 50/50 probability) caused by or became worse as a result of the VA treatment at issue.  The examiner reported that a review of the records revealed that the Veteran was seen in a timely fashion, that appropriate assessments, to include multiple imaging studies were ordered and completed; and that the results were communicated to the Veteran in a timely fashion.  

The examiner stated that the medical records indicate that the Veteran had appropriate, timely, and frequent follow-up care from podiatry and all VA personnel.  It was noted that the Veteran was advised and prescribed appropriate off-loading devices and that he was educated on numerous occasions regarding the importance of off-loading and the consequences of weight bearing on a Charcot foot.  The examiner maintained that the result of x-rays and the plan of care were discussed with the Veteran.  The examiner reported that the Veteran was diagnosed with diabetes mellitus, type 2, in June 2002, and that he was diagnosed with a Charcot foot in October 2013.  It was noted that conservative treatment was attempted and when it failed, he was referred to surgery at a different VA facility for evaluation and a surgical intervention.  The examiner stated that a VA physician recommended surgical intervention and left the decision up to the Veteran.  The examiner reported that an April 2014 treatment note indicates that the Veteran verbalized his understanding and that he stated that he was leaning more towards not doing the surgery at that time because he was a diabetic.  It was noted that the Veteran was referred to a private facility for a second opinion and that the private podiatrist recommended conservative treatment.  The examiner stated that the Veteran was seen at another VA podiatry facility for a third opinion, and that he underwent reconstructive surgery to the left foot in September 2015.  

The examiner referred to medical treatise regarding treatment of a Charcot joint with a history of a nonunion fracture and stated that the medical treatise indicated that conservative treatment was recommended.  The examiner commented that the Veteran's residuals of the left foot injury were less likely as not (less than 50/50 probability) the result of disability from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The examiner reported that the medical records revealed that the Veteran was seen promptly; that appropriate imaging was ordered; and that VA personnel communicated with the Veteran in a timely way.  The examiner stated that appropriate treatment was ordered and that the medical records document that a plan of care was discussed with the Veteran by all VA personnel, including podiatrists, nursing, and physician assistants.  It was noted that treatment was appropriate and timely.  

The examiner stated that the residuals of a left foot injury were less likely as not (less than 50/50 probability) the result of an event that could not have been reasonably foreseen by a reasonable healthcare provider.  The examiner stated that a Charcot foot was a known complication of diabetes mellitus, type 2, and according to medical literature, conservative treatment was reasonable.  

The examiner also found that the residuals of the left foot injury were less likely as not (less than 50/50 probability) the result of a failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability or allowing the disease or disability to continue to progress.  The examiner stated that there was no medical evidence to support the contention of a failure to timely diagnose or properly treat, or allowing the disease to continue to progress.  The examiner maintained that a Charcot foot is a chronic condition and was a known complication of long standing diabetes mellitus, type 2.  

The Board observes that although the examiner provided multiple opinions, she essentially only addressed the Veteran's diagnosed Charcot's left foot and not the other diagnosed left foot disabilities.  Additionally, the examiner did specifically address the results of the Veteran's left foot surgery at a VA facility in September 2015.  As noted above, the Veteran also claims that a VA facility is at fault for the subsequent residuals he has as a result of the surgery.  

The Board finds that that the Veteran has not been afforded a VA examination with an opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claim folder, as to his claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left foot disabilities, claimed as due to VA treatment.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left foot problems since July 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran incurred additional left foot disabilities as a result of VA treatment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left foot disabilities, to include status post a fracture of the second metatarsal and Lisfranc's fracture of the left foot, nonunion, stable; Charcot foot, left; degenerative joint disease left first metatarsal, medial cuneiform joint; left ankle joint pain; plantar fasciitis, left; neuropathy of the left foot; extensor hallucis longus tendinitis, left; and tarsal tunnel syndrome, left, etc.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:  

(a) Whether VA failed to diagnose or treat a preexisting left foot disability.  

(b) Whether it is at least as likely as not that any additional disability and/or disabilities to the Veteran's left foot were caused by VA treatment (to include misdiagnosis, and the left foot surgery in September 2015).  

(c)  If a relationship between the claimed disabilities of the left foot and the VA treatment is shown, the examiner must then provide an opinion as to whether it is as likely as not that any such disabilities and/or additional disability were the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

(d) The examiner must provide a detailed description of any residual disability and/or disabilities presently manifested as a result of VA treatment, surgeries, etc.

In offering these impressions, the examiner must include a discussion addressing the findings and conclusions set forth in the VA and private treatment records and reports.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


